Appeal of JOHN McCORMICK, SR.McCormick v. CommissionerDocket No. 1880.United States Board of Tax Appeals1 B.T.A. 1061; 1925 BTA LEXIS 2692; April 27, 1925, decided Submitted April 7, 1925.  *2692 Frederick E. Reeve, C.P.A., for thr taxpayer.  A. Calder Mackay, Esq., for the Commissioner.  *1061  Before JAMES, LITTLETON, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1919 in the sum of $1,577.23.  FINDINGS OF FACT.  The taxpayer is an individual residing in Brooklyn, N.Y.During the year 1919, the taxpayer sold for $32,750 two parcels of improved real estate purchased by him in 1883 for $50,700, of which $8,500 was allocable to land value and $42,200 to buildings.  The assessed valuation of the said land and buildings on March 1, 1913, was $45,000.  *1062  During the year 1917, a certain orange grove owned by the taxpayer somewhere in the State of Florida is alleged to have been damaged through some cause not disclosed, but alleged damage was claimed by the taxpayer to have retarded the growth of the trees in the said grove for five years.  In the audit of the taxpayer's return for the year 1917, the Commissioner allowed a loss on account of this damage in the same of $5,075, and one-fifth of the said sum the Commissioner is now asserting as an addition to income for the year 1919.  *2693  DECISION.  The deficiency determined by the Commissioner is allowed in part and disallowed in part.  There is no evidence before the Board upon which it can determine whether a loss was sustained in connection with the sale of the real estate by the taxpayer in the year 1919, and so much of the Commissioner's determination as depends upon the disallowance of the said loss in the computation of the taxpayer's net income is affirmed.  The growth of the taxpayer's orange trees is obviously not income, and the addition to his income upon this account by the Commissioner is disallowed.  Final determination of the deficiency will be settled on consent or on fifteen days' notice, in accordance with Rule 50.